Citation Nr: 1600708	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of right tibia fracture, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision, in relevant part, continued the noncompensable (0 percent) disability rating for residuals of a fracture of the right tibia and denied service connection for tinnitus.  In January 2011, the Veteran filed a Notice of Disagreement.  

With respect to the Veteran's claim for an increased rating, the RO furnished the Veteran a Statement of the Case (SOC) in August 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2011.  In a February 2015 rating decision, the RO continued the noncompensable disability rating.   
  
With respect to the Veteran's claim for service connection of tinnitus, the RO furnished the Veteran an SOC in December 2012, and the Veteran filed a Substantive Appeal in December 2012.
     
In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's residuals of a right tibia fracture are not manifested by malunion or nonunion of the tibia and fibula or associated functional impairment.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right tibia fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014).

In the present case, as the Board's decision to grant service connection for tinnitus is completely favorable, no further discussion is required to comply with the VCAA with respect to that claim.

With regard to the Veteran's claim for an increased rating, in a June 2010 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has gotten worse.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to a disability evaluation.  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  

The Veteran was provided with VA examinations in July 2010 and February 2015.  The Board finds that these examinations are adequate for rating purposes.  The examiners were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the current severity of the Veteran's disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the severity and duration of his symptoms.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  INCREASED RATING

The Veteran contends that he is entitled to an increased disability rating for residuals of a right tibia fracture, currently evaluated as noncompensable.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's residuals of fracture of the right tibia have been rated under Diagnostic Code 5262 as 0 percent disabling.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a , Diagnostic Code 5262 (2015).

June 2003 to July 2009 private treatment records from E.C.C.H.C. show complaints of numbness and swelling in the feet and decreased tolerance of a sock on his right leg at times.  However, there were no specific complaints or treatment for residuals of the Veteran's right tibia fracture, including pain and right knee or ankle disorders or arthritis.

When the Veteran established care with VA in December 2009, he reported a past medical history of osteoarthritis of the right knee and ankle, with a history of right tibia fracture in 1970.  

At a July 2010 VA examination, the Veteran reported residual pain in the right lower extremity at the fracture site since the fracture.  He reported pain on a daily basis that was worse with any sort of activity.  On average, the pain was 8/10 in intensity.  The Veteran felt weaker in the right lower extremity, and had significant stiffness with occasional swelling, heat, and redness, but no drainage, instability, giving way, locking, or abnormal motion.  He denied flare-ups.  He took Tylenol on a daily basis with mild-to-moderate improvement of his pain symptoms.  He occasionally used a cane, but no other assistive devices.  The Veteran had not worked in five years due to economic reasons, but reported that when he was working he could not stand or work for long periods.

On examination, there was significant tenderness over the tibia and some anterior angulation at the site of the previous fracture with obvious bony deformity.  Tenderness was associated with angulation, but not with false motion, shortening, or intra-articular involvement.  There were no signs of malunion, nonunion, loose motion, false joint, drainage, edema, painful motion, weakness, redness, or heat.  There was no involvement whatsoever of the right knee or ankle and the Veteran had normal range of motion in them.  X-rays revealed an old healed fracture of the tibia with slight angulation.  There were no other abnormalities at the right tibia and fibula. 

At a February 2015 VA examination, the Veteran reported pain in the right leg and functional loss in that he cannot jump, tiptoe, run, or do physical exertion on the leg without pain.  The Veteran reported flare-ups impacting the function of the leg, which was pain all the way around the leg where it was broken.    

On examination, range of motion in the right knee was normal, including after repetitive use testing.  There was no knee pain on examination, but there was evidence of pain with weight bearing.  Neither pain, weakness, fatigability, nor incoordination significantly limited functional ability during flare-ups.  Knee muscle strength was normal with no muscle atrophy.  There was no ankylosis of the knee and/or lower leg.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran had "shin splints" (medial tibial stress syndrome) in both legs.  There was pain in the shins with walking and running, and tenderness over the shin with palpation.  The Veteran's tibia fracture did not affect range of motion in the ankle.  The Veteran was not using assistive devices as a normal mode of locomotion.  Imaging studies of the knee did not reveal degenerative or traumatic arthritis.  The July 2010 x-rays of the tibia and fibula were reviewed.  

At his July 2015 Board hearing, the Veteran testified that he has pain on a daily basis at the site of the fracture at a severity of 5/10, cannot use his right leg as he used to, and cannot run or tiptoe.  If he stands for too long, the leg hurts.  The leg will pop twice in the same place.  If he wiggles his toes, he feels like the fracture site is moving.  He feels a pull inside his leg.  

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that a compensable rating is not warranted for residuals of the Veteran's right tibia fracture under Diagnostic Code 5262.  

The criteria under Diagnostic Code 5262 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The criteria under Diagnostic Code 5262 provide compensable ratings for different levels of knee or ankle disability only if malunion or nonunion of the tibia and fibula is present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  There is no evidence of record that the Veteran has malunion or nonunion of the tibia and fibula.  Because the objective medical evidence does not show any malunion or nonunion of the tibia and fibula, the Board finds that a compensable rating for residuals of right tibia fracture is not warranted under Diagnostic Code 5262.

The Board has also considered the applicability of Diagnostic Code 5257, which contemplates impairment of the knee with recurrent subluxation or lateral instability; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; Diagnostic Code 5261, which contemplates limitation of extension of the leg; and Diagnostic Code 5271, which contemplates limited motion of the ankle.  However, there is no evidence of subluxation or lateral instability of the right knee or limitations in the range of motion of the knee, leg, or ankle.  Thus, these Diagnostic Codes are not available to the Veteran.  

The Board notes that the Veteran is separately service connected for bilateral lower extremity peripheral neuropathy associated with diabetes mellitus at 20 percent for each leg.  Thus, the Veteran's complaints of pain in his legs have been contemplated in separate ratings.  Since the Veteran is already being compensated for pain in his legs, pain cannot also be considered under the aforementioned diagnostic criteria because that would result in pyramiding.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

The Board finds further that there is no basis for a staged rating of the Veteran's residuals of right tibia fracture (see Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)), and the claim for a higher rating must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right tibia disability with the established criteria found in the Rating Schedule.  In the present case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Other than pain, the Veteran has no objective manifestations of his tibia disability.  As noted above, the Veteran's pain has been contemplated in separate ratings.  The Veteran does not have any malunion or nonunion of the tibia and fibula, limitations in range of motion of the knee or ankle, subluxation, instability, or arthritis.  Therefore, the Veteran's subjective complaints are encompassed within the 0 percent ratings.

The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  There has been no marked interference with employment or frequent hospitalization due to the disability.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his right tibia disability.  Therefore, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  SERVICE CONNECTION

The Veteran is seeking service connection for tinnitus.  The Veteran testified at his August 2015 hearing that he was a combat engineer in service and that his tinnitus began in service due to exposure to rifle firing.  After service, the Veteran was a truck driver.  He testified further that no doctor has every told him that the ringing in his ears is due to his military service.

Service personnel records show the Veteran's military occupational specialty as rough terrain forklift and loader operator.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service treatment records are negative for any complaints, diagnoses, or treatment of tinnitus.  It is written on the Veteran's August 1970 separation examination that "I have no medical problem."  
The Veteran did not file a claim for tinnitus in September 1970 when he filed claims for VA disability compensation for other disorders. 

Private treatment records from E.C.C.H.C. show the Veteran underwent several physical examinations in 2004 and 2005 that included examinations of the Veteran's ears, but there were no complaints of tinnitus.  A January 2008 record shows the Veteran specifically denied tinnitus.  

When the Veteran transferred care to VA in December 2009, he had multiple complaints, but did not complain of tinnitus.

A June 2010 VA mental health clinical social work assessment record shows the Veteran reported that he had constant ringing in his ear.  The Veteran stated he had been complaining about it often, but VA never had it checked.  The Veteran reported that he had done flooring work, worked in maintenance, drove a truck, and did construction work.  

At a July 2010 audiology consultation, the Veteran complained of constant ringing in his right ear.  The audiologist noted a history of occupational and military noise exposure.  The audiologist did not render any opinion concerning whether the Veteran's tinnitus was related to his military service.  
 
At an April 2012 VA examination, the Veteran reported that his tinnitus occurred when he got out of the Army.  The Veteran reported military noise exposure from weapons, gunfire, and heavy equipment.  After service, he working as a truck driver for 11 years and in construction for 20 years doing framing, acoustic ceilings, sheetrock, etc.  He reported the use of hand power tools.  He denied recreational noise exposure.  

The examiner opined that the Veteran's tinnitus was not related to his military noise exposure.  The examiner explained that the evidence does not support noise injury during service.  Because there was no evidence of noise injury, the examiner found that it was less likely as not that the Veteran's tinnitus can be attributed to military noise exposure.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, which also was not related to the Veteran's miliary service.  In connection with his opinion that the Veteran's hearing loss was not related to service, the examiner stated that the effects of hazardous noise exposure (i.e., tinnitus and hearing loss) are present at the time of injury.  The Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present has concluded that a delay of many hears in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

As shown above, the evidence is conflicting regarding the onset of the Veteran's tinnitus.  While the Veteran testified at his Board hearing that his tinnitus began in service, the record does not support the onset of tinnitus in service or shortly thereafter.  The first record evidence of a complaint of tinnitus is not until June 2010, forty years after separation from service.  This case is further complicated because the Veteran had twenty years of occupational noise exposure post service.  Moreover, there is no positive medical opinion linking the Veteran's tinnitus to his military service.

Nonetheless, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his in-service noise exposure.   Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current tinnitus and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   









ORDER

Entitlement to a compensable disability rating for residuals of right tibia fracture is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


